97 F.3d 1456
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.EARNEST HONORABLE, as parent and next friend of TimothyHonorable, a minor;  Dafney Honorable, as parentand next friend of Timothy Honorable, aminor, Appellants,v.NORTH LITTLE ROCK SCHOOL DISTRICT, a Public BodyCorporation;  James Smith, individually and in his officialcapacity as Superintendent of Schools of the North LittleRock School District;  Marty Moore, individually and inofficial capacity as member of the North Little Rock Boardof Education;  Larry Shadid, individually and in officialcapacity as member of the North Little Rock Board ofEducation;  Lou Thomas, individually and in officialcapacity as member of the North Little Rock Board ofEducation;  Lynn Hamilton, individually and in officialcapacity as member of the North Little Rock Board ofEducation;  Pat Blackstone, individually and in officialcapacity as member of the North Little Rock Board ofEducation;  Mable Mitchell, individually and in officialcapacity as member of the North Little Rock Board ofEducation;  Teresa Burl, individually and in officialcapacity as member of the North Little Rock Board ofEducation;  Francical J. Jackson, individually and in hercapacity as Director of Student Affairs, Appellees.
No. 96-1182EA
United States Court of Appeals, Eighth Circuit.
Submitted:  September 10, 1996.Filed:  September 19, 1996.

Before FAGG, HEANEY, and MURPHY, Circuit Judges.
PER CURIAM.


1
In September 1995, the North Little Rock School Board expelled high school student Timothy Honorable until fall 1996 for assaulting a teacher.  Contending the expulsion violated Arkansas law, Title VI of the federal Civil Rights Act, due process, and equal protection, Honorable's parents filed this lawsuit against the North Little Rock School District and various school officials.  Honorable's parents also moved for a preliminary injunction ordering the school district to reinstate Honorable and provide tutors and make-up opportunities so Honorable could earn credit for his courses.  The district court denied the motion, and the Honorables appeal.  Because the period of Honorable's expulsion is over, we dismiss this appeal as moot and remand for further proceedings on the Honorables' complaint.   See McFarlin v. Newport Special Sch. Dist., 980 F.2d 1208, 1210-11 (8th Cir.1992).